Citation Nr: 1824995	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of burns to the right forearm, elbow, and wrist. 

2.  Entitlement to service connection for residuals of laceration to the right hand. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend 




ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1961 to September 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing May 2017 and the transcript is of record. 

This case was remanded to the Agency of Original Jurisdiction (AOJ) in July 2017 for the Veteran to receive an addendum VA opinion.  A July 2017 VA addendum opinion was added to the file; thus, the Board finds there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The preponderance of evidence reflects that the Veteran's residuals of burns to the right forearm, elbow, and wrist were not due to his time in service. 

2.  The preponderance of evidence reflects that the Veteran's residuals of laceration to the right hand were not due to his time in service.
CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for residuals of right forearm, elbow, and wrist burns have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, (2017).  

2.  The requirements for establishing service connection for residuals of laceration to the right hand have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110 (2012); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Right Forearm, Elbow, and Wrist Scar

The Veteran's right forearm was burned in service as documented by his July 1962 and June 1963 service treatment records (STRs).  There were no issues noted on his July 1965 exit examination.  An October 2008 VA treatment records showed decreased strength and pain in his right shoulder.  His range of motion was also limited.  

In May 2009 the Veteran received a VA examination.  He reported burning his right forearm in service but told the examiner that he thought the examination was for his right shoulder disability.  The examiner noted that the Veteran's burn in service was "minor" and "uncomplicated."  The VA examiner concluded the Veteran's in-service burns were not related to his current right shoulder issues.  The VA examiner noted the Veteran's shoulder problems were due to his job as a full-time mechanic which required heavy lifting.  The examiner noted the gap in service and recent shoulder complaints and concluded that the recent onset of symptoms were unrelated to the in service, minor, superficial burns.  The VA examiner also noted the Veteran indicated his issues may be due to his activities post-service, specifically his job as a mechanic.  

The evidence of record contained multiple lay statements.  The Veteran submitted several statements in 2010 indicating that he had issues in service but lived with the condition.  Then when he was discharged from service, he could not seek medical treatment because he did not have insurance.  Similarly, the Veteran's wife indicated that he suffered continuous discomfort and pain in his right shoulder.  The evidence also contained a lay statement from the Veteran's friend who noted the Veteran's continued shoulder issues.  The Veteran's friend stated the Veteran had to switch to using his left hand and arm for some tasks.

In addition, the Veteran testified about his disability at a May 2017 Board hearing.  The Veteran stated that the doctor told him that his burn caused nerve damage and there was no operation or therapy that would help.  The Veteran reiterated that he did not seek medical treatment for so long because he did not have insurance.  The Veteran's friend also testified about how the Veteran's right shoulder and arm would hang limply.

An addendum opinion was provided in July 2017.  The examiner reviewed the record, including lay evidence, and stated that the Veteran's STRs showed a "minor burn to the right forearm" in November 1962 and to the right hand in June 1963.  The examiner found that there was no evidence of residuals from these injuries, and stated that a March 1964 examination report for submarine school was negative for problems with the right arm or hand, and no right sided scars were noted.  After a gap in treatment records, the Veteran complained of shoulder pain in October 2008, and complained of right arm weakness that had been present for three or four years.  The examiner found that this pain was due to a right shoulder rotator cuff tendinitis/partial tear.  The examiner addressed the statements from R. H. and J. S. by noting that they did not allege any firsthand knowledge of what happened to the Veteran between 1965 and 1997, and further stated that J. S. did not address etiology, but rather she described the Veteran's symptoms.  The July examiner considered the multiple lay statements of record but concluded the objective medical evidence showed the Veteran's injuries in service were "minor without residuals."   The examiner noted that the Veteran did not seek treatment for the right arm for many years, and that when he did, he reported symptoms had only been present for a few years prior.  The examiner concluded there was no evidence that the Veteran's current right shoulder and arm conditions were due to the residuals of the minor burns he received in service.

In considering the lay evidence and medical evidence of record, the Board finds service connection is not warranted.  The May 2009 and July 2017 VA examiners provided competent, credible medical opinions that provide highly probative evidence against the Veteran's claim.  While the Board considers the Veteran's lay statements, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  However, the specific issue in this case, determining the etiology of his right shoulder condition, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.   

Determining the etiology of the Veteran's disability requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, experience, or skills needed to determine whether his current symptoms are residuals of a remote in-service injury.  Further, the lay contention that the right forearm, elbow, and wrist disability was related to the Veteran's in-service injuries has been investigated by a medical professional and found to be not supportable.  As a result, the probative value of his lay assertions is low.  Thus, the Board finds the preponderance of the evidence is against the Veteran's claim and service connection is denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Right Hand Scar 

The Board acknowledges the Veteran had a burn on his right hand in service.  The Veteran also was treated for a contusions and lacerations on his 3rd and 5th digit in service.  The Veteran's fingers were cleaned, and he returned to active duty.  There were no issues with his fingers or hand noted on his exit examination.  

The more recent treatment records documented the Veteran's complaints of weakness in his ability to grip items with his right hand.  The Veteran also had intermittent numbness in his right hand.  The May 2009 VA examiner concluded the Veteran's right hand and finger problems were not due to his in-service injury.  The examiner noted the multiple years between the Veteran's discharge and his first documented complaint.  The examiner noted the Veteran's scars were superficial and well-healed.  The examiner concluded the Veteran's minor lacerations and contusions to his right hand were not the cause of his current symptoms.  Like with the Veteran's right arm and shoulder condition, the examiner noted the Veteran's multiple years as a full-time mechanic post-service as the most likely cause of his current problems.

The Veteran also submitted several lay statements discussing his right hand and finger disability.  The Veteran stated that he has loss strength in his right hand and it has become unable for him to do many things with his right hand.  This sentiment was echoed by the Veteran's partner who stated there have been multiple occasions where the Veteran lost use of his right hand.  At the Board hearing, the Veteran and his friend stated the Veteran had issues holding onto tools with his right hand.  The Veteran stated he could not do many daily tasks with his right hand because of the chronic pain.  The lay descriptions of his symptoms are competent and credible.  

An addendum opinion was obtained in July 2017.  As with the Veteran's right forearm, elbow, and wrist condition, the VA examiner concluded the Veteran's current condition was not due to his in-service injures.  The examiner considered the lay statements of record but also noted the delay in complaints and treatment post-service.  Although there was a gap in treatment records, the examiner noted that when the Veteran first sought treatment in 2008, he reported that the symptoms had only began three to four years prior to then, which would still place onset decades after service.  The examiner opined the objective evidence showed there was no evidence of residuals from the Veteran's in-service contusion and lacerations to his right hand.

The preponderance of the probative evidence is against the claim.  Though the Board considers the lay statements of record, the Veteran and his friends and family are not qualified to provide an etiological opinion in this case.  See Jandreau, 492 F .3d at 1377 n.4.  Although they are competent to describe the Veteran's symptoms, they are not competent to provide a probative opinion as to their etiology because they do not have the training, skills, or experience needed to make an inquiry into biological processes, anatomical relationships, and physiological functioning.  Further, the lay contention that the right hand disability was related to the Veteran's in-service injuries has been investigated by a medical professional and found to be not supportable.  The Board finds the May 2009 and July 2017 VA opinions competent and credible.  Specifically, the Board notes the July 2017 VA opinion considered the medical evidence and the multiple lay statements of record in coming to an opinion.  The July 2017 VA examiner provided a well-reasoned rationale.  The May 2009 VA examiner identified a post-service cause for the symptoms.  Therefore, the Board concludes that service connection for the residuals of lacerations to the right hand is denied.  


ORDER

Service connection for residuals of burns to the right forearm, elbow, and wrist is denied. 

Service connection for residuals of lacerations to the right hand is denied. 




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


